In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

              No. 06-11-00190-CR
        ______________________________


         TIMOTHY FLETCHER, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 5th Judicial District Court
               Bowie County, Texas
           Trial Court No. 10F0819-005




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                        MEMORANDUM OPINION

         Timothy Fletcher appeals his conviction by a jury for indecency with a child by sexual

contact.1 See TEX. PENAL CODE ANN. § 21.11(a)(1) (West 2011). The jury assessed punishment

at ten years’ imprisonment. In a related case, also decided today, Fletcher has appealed his

conviction by a jury for sexual assault of a child. See Fletcher v. State, cause number 06-11-

00180-CR. Fletcher has filed a single brief, in which he raises four issues common to all fifteen

of his appeals.

         We addressed these issues in detail in our opinion of this date on Fletcher’s appeal in

cause number 06-11-00180-CR.               For the reasons stated therein, we likewise conclude that

reversible error has not been shown in this case.

         During our review, we noticed the second judgment nunc pro tunc provides Fletcher was

convicted of “SEXUAL ASSAULT” and provides the statute for the offense was “22.011 Penal

Code.” The indictment, the jury’s charge on guilt/innocence, the jury’s charge on punishment,

the original judgment, and the first judgment nunc pro tunc all specify the offense was indecency

with a child by sexual contact. See TEX. PENAL CODE ANN. § 21.11(a)(1). This Court has

authority to reform the judgment to make the record speak the truth. TEX. R. APP. P. 43.2(b);

French v. State, 830 S.W.2d 607, 609 (Tex. Crim. App. 1992); Rhoten v. State, 299 S.W.3d 349,

356 (Tex. App.—Texarkana 2009, no pet.).



1
 In cause numbers 06-11-00180-CR through 06-11-00194-CR, the appeals of which are also decided today, Fletcher
has appealed four counts of aggravated sexual assault of a child, seven counts of sexual assault of a child, and four
counts of indecency with a child. All fifteen appeals were briefed together and identical issues were raised in all
fifteen appeals.

                                                         2
       We reform the judgment to reflect that Fletcher was convicted of indecency with a child,

under Section 21.11(a)(1). As modified, we affirm the judgment.




                                           Bailey C. Moseley
                                           Justice

Date Submitted:      July 2, 2012
Date Decided:        July 10, 2012

Do Not Publish




                                              3